Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-7 and 12-14) in the reply filed on 05/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 12-14 have been considered for examination. 
Upon further consideration, claim 10 is directed to a sustained release formulation and dependent on claim 1. 
Hence, claims 1-7, 10 and 12-14 have been considered for examination. 
Claims 9 and 11 depend on claim 8 (non-elected process claims). Hence, claims 8-9 and 11 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-3, 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al (Pharmaceutical Biology, 2015:53(3):446-450), as evidenced by Jain et al (Tetrahedron Letter 2013) and in view of US 20160046611 to Vishwakarma et al.
Instant claims 1 recites A sustained release formulation comprising: granules of extract or fraction obtained from leaves of Dysoxylum binectariferum; biodegradable polymers and / or non-biodegradable polymers, alone or in combination; and a binder; wherein the extract or fraction comprises at least a mixture of Rohitukine and Schumaniofioside A.
Mahajan et al teaches production of rohitukine in leaves and seeds of (D. binectariferum. Mahajan teaches that rohitukine is a chromone alkaloid that possess anti-inflammatory and anti-cancer activity (Introduction).  Page 447 (materials and methods section) teaches aqueous alcoholic extraction of rohitukine from shade-dried leaves or also from trunk bark, twigs, fruits, and seeds. Table 1 of Mahajan shows the amount of crude extract and the % of rohitukine in crude extract. For claims 2 and 3, Mahajan teaches hydroalcoholic extracts and the extracts are soluble in water:methanol (p 447).  
A review of the instant specification on pages 10 (lines 1-4) and 12 (p 1-20) reveals that the rohitukine rich fraction of Dysoxylum binectariferum (D. binectariferum) includes the claimed Rohitukine and Schumaniofioside A. Additionally, Jain et al teaches isolation of chromone alkaloid, Dysoline, a regioisomer of rohitukine from D. binectariferum. Jain teaches rohitukine was isolated from the ethanolic extract of the leaves and stem barks various plants including D. binectariferum (p 7141, col. 1), for their anti-inflammatory activity, anti-cancer activity, immunomodulatory activities (p 7140).  While Jain fails to teach the instant claimed Schumaniofioside A. However, Jain also teaches an aqueous alcoholic extraction from the plant material of D. binectariferum and shows that other chromone alkaloids in addition to rohitukine.
While Mahajan does not teach or specify at least 2% w/w rohitukine and at least 1% of Schumaniofioside A (instant claim 5). However, Mahajan teaches extracts comprising 2.45% to 11.45% rohitukine (table 1), which meets instant at least 2% w/w rohitukine. For the claimed Schumaniofioside A (claim 1) and at least 1% of the compound (claim 5), even though Mahajan does not specifically state Schumaniofioside A, it is implicit that the “rohitukine extract” obtained from D. binectariferum, in Mahajan et al includes rohitukine as well as Schumaniofioside A. Page 12 of the instant specification states that the hydroalcoholic extract contains 2.64% rohitukine and 5.15% w/w Schumaniofioside A. Accordingly, it is implicit that the hydroalcoholic extraction process of Mahajan also includes the claimed amounts. 
Mahajan does not teach the instant claimed granules, a polymer, a binder and a sustained release composition. 
Vishwakarma teaches a novel chromone alkaloid of formula I isolated from Dysoxylum binectariferum (D. binectariferum) as a potential inhibitor of cell growth and proliferation and also inhibits production of pro-inflammatory cytokines, and pharmaceutical compositions employing the same (abstract, [0001] & [003]). Vishwakarma describes that several complex chromone alkaloids have been isolated from leaves and bark of Dysoxylum plants [002]. [0012]- [0013] of Vishwakarma teaches that the chromone alkaloid composition as an anti-inflammatory and anti-cancer, and for inhibiting cytokines TNF-alpha and IL-6. Vishwakarma teaches a process of extraction of chromone alkaloid from D. binectariferum [0016-0027]. [0033-0034] describes formula I, Dysoline. The flow chart on page 3 shows extraction process of rohitukine and Dysoline. 
Vishwakarma teaches administration of alkaloid chromone in various routes i.e., oral, buccal, sublingual etc., and preparing the formulation by uniformly and intimately bring into association the active ingredient with liquid or finely divided solid carriers, wherein the carriers and polymers chosen from microcrystalline cellulose, dicalcium phosphate, polyvinylpyrrolidone, hydroxypropyl methylcellulose, ethyl cellulose, chitosan, gelatin, Eudragit etc [0056]. Vishwakarma further teaches the composition in the form of tablets, capsules containing active ingredient as a powder or granules (meets instant claim 14). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the rohitukine containing extract of Mahajan et al, in the form of oral pharmaceutical compositions such as tablet or a capsule, comprising granules or powder of the active agent, further include a carrier or polymer, such as polyvinylpyrrolidone, hydroxypropyl methylcellulose, ethyl cellulose, chitosan, gelatin, Eudragit, so as to arrive at the instant claimed composition of claim 1 as well as claim 14. One of an ordinary skill in the art would have been motivated to do so because Mahajan also teaches rohitukine containing D. binectariferum, for the same anti-inflammatory or anti-cancer activity and Vishwakarma suggests the claimed polymers and dosage forms for effectively administering rohitukine containing extracts of D. binectariferum. One of an ordinary skill in the art would have included the polymers such as polyvinylpyrrolidone (meets instant binder) and hydroxypropyl methylcellulose (meets instant polymer) as carriers or polymers so as to shape the product into the desired formulation. 
While instant claims 1-6, 9-are directed to a sustained release formulation, instant claims do not recite any particular release rate or dissolution profile of the extract or fraction obtained from leaves of Dysoxylum binectariferum comprising at least a mixture of Rohitukine and Schumaniofioside A. However, as explained above, one of an ordinary skill in the art would have been motivated to modify the teachings of Mahajan in view of Vishwakarma (to prepare a pharmaceutical composition comprising polymers such as hydroxypropyl methylcellulose or polyvinyl pyrrolidone) and arrive at the instant sustained release formulation.
With respect to the claims 12 and 13, instant claims are directed to a product and the recitation of “useful in treating inflammatory conditions” (claims 12 and 13)” denotes intended use. In any event, Mahajan teaches that rohitukine is a chromone alkaloid that possess anti-inflammatory and anti-cancer activity. Hence, the composition of Mahajan meets instant claims 12 and 13.

2.	Claims 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al (Pharmaceutical Biology, 2015:53(3):446-450), as evidenced by Jain et al (Tetrahedron Letter 2013) and in view of US 20160046611 to Vishwakarma et al., as applied to claims 1-3, 5 and 12-14 above, and further in view of Giunchedi et al (Giunchedi et al (AAPS PharmSci Tech, 2000; 1(3))) and Nayak et al (Journal of basic and clinical pharmacy, August 2011, 2:003, pages 133-137).
	Mahajan, Jain and Vishwakarma, discussed above, fails to teach the claimed hydroxypropylmethyl cellulose (HPMC) K4M, K15M or alginate (claim 4), a combination of HPMC, alginate and rohitukine rich fraction (claim 6) and the in-vitro dissolution time of claim 7.
	Giunchedi teaches alginate compressed matrices for prolonged oral drug delivery systems. Giunchedi teaches that matrix tablets were prepared by direct compression using sodium alginate, calcium gluconate, and HPMC in different combination and ratios (abstract). Giunchedi teaches sodium alginate matrix for entrapment of drugs and macromolecules (col. 2 on page 1). Table 1 teaches matrices prepared by combination if sodium alginate, HPMC and calcium gluconate, with respect to 20% of ketoprofen. Figs.1-3 provide a controlled release of the drug with different types of matrices. Giunchedi teaches that matrix comprising a combination of polymers (alginate and HPMC) provided a constant release rate. Further, calcium gluconate (CaGlu) in combination with sodium alginate generally led to a lower capacity of the systems in controlling the release of the drug for a prolonged time and only the systems containing the highest quantity of HPMC (20%) maintained this capacity i.e., in other words uncross-linked systems had slower release rates than systems with cross-linked with calcium (p 3, col. 2). Giunchedi also teaches sodium alginate matrices; matrices with a combination of alginate and HPMC; or a very high quantity of HPMC provides a prolonged release of drug (conclusions). While the reference fails to teach rohitukine-rich extract, it would have been obvious for one of an ordinary skill in the art to modify the teachings of Mahajan to prepare a pharmaceutical composition (as suggested by Jain et al and US 20160046611 to Vishwakarma et al) and further modify the composition to include controlled release polymers alginate, HPMC or a combination of the two polymers can be used to modify the release of a drug and provide a sustained release (page 2). 
	Giunchedi does not teach the specific HPMC types i.e., K4M and K15M. Giunchedi also lacks polyvinyl pyrrolidone K30 and K15. 
	Nayak et al teaches oral formulation comprising theophylline and sustained release of the said formulation (Introduction). Nayak teaches that drug release from hard gelatin capsules containing polymers and other excipients is commonly used in oral drug delivery due to their easy production facility, flexibility to obtain a desirable drug release profile, cost effectiveness, and broad regulatory acceptance (p 134, col. 2). In order to overcome the too rapid gastrointestinal transit or other limitations related to gastric emptying time and to increase the increase the half-life, Nayak teaches preparing a hydrodynamically balanced system using HPMC K4M and polyvinyl pyrrolidone K30 (also claimed in the instant claims) to control the delivery of theophylline for longer period in the stomach. Table 1 of Nayak shows formulations including varying amounts of HPMC K4M, PVP 30, ethyl cellulose, liquid paraffin, lactose, polyethylene oxide 60K. Table 2 teaches the drug content in various formulation. Fig. 2 shows the drug release over a period of 6 hours and shows 60% release with different types of formulations. 	
Therefore, it would have been obvious for one of an ordinary skill in the art to further choose the polymers HPMC K4M and PVP 30 in the composition of Mahajan (modified by Jain et al, Vishwakarma et al and Giunchedi) because Nayak teaches that the oral dosage form is hydrodynamically balanced with HPMC K4M and PVP 30 and also provide a long gastric residence. Hence, one of an ordinary skill in the art would have optimized the amounts of rohitukine comprising extract of Mahajan, combined with suitable amounts of HPMC polymer, in particular HPMC K4M (Giunchedi and Nayak references), alginate (Giunchedi), and polyvinyl pyrrolidone i.e., PVP 30 (Nayak) with an expectation to provide a long gastric residence and thus achieve sustained release of rohitukine comprising extracts. One would have expected to achieve a desired dissolution of rohitukine rich fraction because Giunchedi teaches the release of the drug for up to 24 hours.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611